COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Elder and Senior Judge Cole
Argued at Richmond, Virginia


DAVID EDWARD McCORD
                                          MEMORANDUM OPINION * BY
v.   Record No. 1255-99-2              JUDGE JERE M. H. WILLIS, JR.
                                               JULY 25, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    William R. Shelton, Judge

          Steven D. Benjamin (Betty Layne DesPortes;
          Benjamin & DesPortes, P.C., on briefs), for
          appellant.

          John H. McLees, Jr., Senior Assistant
          Attorney General (Mark L. Earley, Attorney
          General, on brief), for appellee.


     On appeal from his conviction of two counts of malicious

wounding, in violation of Code § 18.2-51, David Edward McCord

contends that the trial court erred (1) in refusing to permit him

to cross-examine the complaining witnesses concerning those

witnesses' prior instances of aggressive behavior, (2) in refusing

to permit him to cross-examine a Commonwealth's witness concerning

criminal charges pending against that witness, and (3) in

permitting the Commonwealth to call to the stand a witness,

knowing that the witness would assert his Fifth Amendment right

not to testify.   Because the trial court erroneously denied proper

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
cross-examination, we reverse the convictions.    We find no error

in the trial court's permitting the witness to be called to the

stand.

     On October 11, 1998, McCord became embroiled in a dispute

with Matthew Bounds and Lamar Jennings.    The controversy

concluded, and the parties departed.     Later that evening, McCord,

accompanied by his brother James, re-encountered Bounds and

Jennings.    James approached a car occupied by Bounds and Jennings.

Violence ensued.    McCord approached and struck both Bounds and

Jennings, giving rise to the charges on which he was convicted.

            CROSS-EXAMINATION AS TO VICTIMS' AGGRESSIVE ACTS

     Defense of another is recognized as a defense subject to the

rules governing self-defense.    See Foster v. Commonwealth, 13 Va.

App. 380, 385-86, 412 S.E.2d 198, 201-02 (1991).    In cases

involving a claim of self-defense, evidence of the victim's

character for violence, turbulence, or aggression is admissible to

show (1) who was the aggressor, and (2) the reasonableness of the

defendant's apprehension.    See Canipe v. Commonwealth, 25 Va. App.

629, 640, 491 S.E.2d 747, 752 (1997); see also Randolph v.

Commonwealth, 190 Va. 256, 56 S.E.2d 226 (1949).    Evidence of

specific violent acts by the victim is admissible for this

purpose.    See Craig v. Commonwealth, 14 Va. App. 842, 843-45, 419

S.E.2d 429, 430-31 (1992).

     We do not consider on this appeal whether McCord's claim of

defense of his brother should have been successful.    His defense

                                 - 2 -
may or may not have had merit.    The issue before us is whether he

should have been permitted to adduce evidence in support of that

defense.   Plainly, he should have been.    The evidence in the case

was conflicting and confused.    However, there was evidence that

James, who had not previously been embroiled with Bounds and

Jennings, approached them non-violently and was violently assailed

by them.   This evidence supports McCord's contention that he went

properly to the aid of his brother.      The trial court erred in

refusing to permit him to develop fully his evidence in support of

that contention.

                   CROSS-EXAMINATION OF WITNESS
                CONCERNING PENDING CRIMINAL CHARGES

     An accused has a fundamental right to confront and

cross-examine the witnesses against him.      See Moore v.

Commonwealth, 202 Va. 667, 669, 119 S.E.2d 324, 327 (1961).     An

accused has the right to cross-examine prosecution witnesses to

show bias or motivation.   See Brown v. Commonwealth, 246 Va. 460,

437 S.E.2d 563 (1993).

     McCord sought to cross-examine Bounds concerning criminal

charges pending against Bounds at the time of trial.     He sought to

suggest that Bounds had a motive to curry favor with the

Commonwealth's Attorney.   This was a permissible endeavor on

cross-examination, which the trial court erroneously foreclosed.




                                 - 3 -
           CALLING A WITNESS KNOWING HE WOULD ASSERT HIS
                FIFTH AMENDMENT RIGHT NOT TO TESTIFY

     When the evidence establishes the presence of a witness at an

incident on trial and that witness is not called to testify, an

inference flows logically that the witness' testimony would have

been adverse to the party failing to call him.   This suggestion

has particular application to the Commonwealth, which bears the

burden of producing a full elucidation of the incident on trial.

Therefore, the Commonwealth has a right to call its witnesses.     If

a witness, with or without justification, declines to testify, his

call and refusal is a circumstance properly presented at trial.

     The judgment of the trial court is reversed, and this case is

remanded to the trial court for retrial, if the Commonwealth be so

advised.

                                         Reversed and remanded.




                              - 4 -